DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 23-24, 31, 55-62 are rejected under 35 U.S.C. 103 as being unpatentable over Palacios et al (US Publication No. 2014/0070228) in view of Meiser et al (US Publication No. 2018/0026133).
Regarding claims 1 and 62, Palacios discloses a semiconductor device including:  a first electrode Fig 2H, Drain or Fig 4; a second electrode Fig 2H, Source or Fig 4; at least one semiconductor material or layer between the first and second electrode Fig 2H and Fig 4; the semiconductor device further including at least one field plate structure for increasing a breakdown voltage of the semiconductor device ¶0069-0072-0074, 0076, the at least one field plate structure comprising: at least two recesses in the at least one semiconductor material or layer Fig 2D, Fig 4, the at least two recesses defining a semiconductor region there between, and a third electrode contacting or provided on the semiconductor region Fig 2A-2I and Fig 4; the third electrode (EL) including  Fig 2A-2I and Fig 4. Palacios discloses all the limitations except for the shape of the field plate. 
Whereas Meiser discloses wherein the first side wall and second side wall:
extend in a curved manner along a direction going from the first electrode to the second electrode; or extend convergently and divergently with respect to each other along a direction going from the first electrode to the second electrode Fig 1A, Fig 2A;
or extend to define an hour-glass shape or -2-the first side wall extends a shorter or longer distance than the second side wall along a direction going from the first electrode to the second electrode, the at least one field plate structure comprising a further recess defining a further semiconductor region, the further semiconductor region comprising a further first side wall and a further second side wall, the further first side wall and the further second side wall extending a distance different to that of the first side wall; 
or include (i) a first portion in which the first side wall and second side wall extending substantially parallel to each other along a direction going from the first electrode to the second electrode and (ii) a second portion in which the first side wall and second side wall extend convergently or divergently with respect to each other along a direction going from the first electrode to the second electrode, 
or (ii) a second portion in which the first side wall and second side wall extend in a curved manner along a direction going from the first electrode to the second electrode; 
or the first side wall extends a shorter distance than the second side wall along a direction going from the first electrode to the second electrode, and the first side wall and second side wall include (i) a first portion in which the first side wall and second side wall extending substantially parallel to each other along a direction going from the first electrode to the second electrode and (ii) a second portion in which the first side wall and/or the second side wall extend convergently or divergently with respect to the other Fig 1A, Fig 2A. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the recess/field plate and incorporate Meiser’s since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 2, Palacios discloses wherein the at least two recesses extend partially through the at least one semiconductor material or layer, or one of the at least two recesses extends partially through the at least one semiconductor material or layer Fig 2A-2I and Fig 4.
Regarding claim 3, Palacios discloses wherein the at least two recesses extend fully through the at least one semiconductor material or layer, or one of the at least two recesses extends fully through the at least one semiconductor material or layer Fig 2A-2I and Fig 4.
Regarding claim 4, Palacios discloses wherein the at least two recesses extend in a direction non-parallel to an elongated extension direction in which the first and/or second electrode extend, or wherein one of the at least two recesses extend in a direction non-parallel to an elongated extension direction in which the first and/or the second electrode extend Fig 2A-2I and Fig 4.
Regarding claim 5, Palacios discloses wherein the third electrode partially covers or fully covers the semiconductor region Fig 2A-2I and Fig 4.
 Fig 2A-2I and Fig 4.
Regarding claim 7, Palacios discloses wherein semiconductor region includes a first side wall, a second side wall and an upper surface extending between the first and second side walls, and the third electrode extends along (i) the first side wall, the second side wall and the upper surface, (ii) the first side wall and the second side wall, (iii) the first or second side wall and the upper surface, or (iv) solely the upper surface Fig 2A-2I and Fig 4.
Regarding claim 8, Palacios discloses wherein the recess includes a floor, and the third electrode extends to partially or fully cover said floor of at least one recess or of each recess Fig 2A-2I and Fig 4.
Regarding claim 9, Palacios discloses wherein the third electrode extends to partially or completely fill at least one recess or each recess in the at least one semiconductor material or layer Fig 2A-2I and Fig 4.
Regarding claim 10, Palacios discloses wherein the third electrode extends to partially fill at least one recess or each recess to define a depression in the at least one recess or each recess Fig 2A-2I and Fig 4.
Regarding claim 11, Palacios discloses wherein the at least one semiconductor material or layer is a planar layer comprising at least one non-recessed planar portion and at least one recessed planar portion including the field plate structure Fig 2I and Fig 4.
 Fig 2A-2I and Fig 4..
Regarding claim 23, Palacios discloses wherein the at least one field plate structure further includes: a plurality of recesses in the at least one semiconductor material or layer, the plurality of recesses defining a plurality of semiconductor regions, two recesses defining one semiconductor region there between, and the third electrode contacting or provided on each semiconductor region Fig 2A-2I and Fig 4.
Regarding claim 24, Palacios discloses wherein the device includes a plurality of field plate structures ¶0065-0066.
Regarding claim 31, Palacios discloses wherein the third electrode of the at least one field plate structure is directly in contact with the first electrode or the second electrode ¶0063.
Regarding claim 55, Meiser discloses wherein the third electrode partially covers or fully covers the plurality of semiconductor regions Fig 1A, Fig 2A. 
Regarding claim 56, Palacios in view of Meiser discloses wherein the non-diverging section includes a portion in which the first side wall and the second side wall extend substantially parallel to each other, and the diverging section includes a portion in which the first side wall and second side wall extend divergently with respect to each other Palacios-Fig 2A-2I and Fig 4; Meiser-Fig 1A, 2A.  It would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the recess/field plate since such a modification would have involved a mere change in the shape of a component.  A change in shape is 

Regarding claim 57, Palacios discloses a semiconductor device including:  a source electrode Fig 2H, Source or Fig 4; a drain electrode Fig 2H, Drain or Fig 4; at least one semiconductor material or layer between the source and drain electrode Fig 2H and Fig 4; the semiconductor device further including at least one field plate structure ¶0069-0072-0074, 0076, the at least one field plate structure comprising: at least two recesses in the at least one semiconductor material or layer Fig 2D, Fig 4, the at least two recesses defining a semiconductor region there between, and at least a third electrode contacting or provided on the semiconductor region Fig 2A-2I and Fig 4; the third electrode including conductive material, the semiconductor region comprises a first side wall and a second side wall, the semiconductor device being a lateral semiconductor device and wherein the first side wall and second side wall Fig 2A-2I and Fig 4. Palacios discloses all the limitations except for the shape of the field plate. 


Whereas Meiser discloses wherein the first side wall and the second side wall of the third electrode extend to diverge away from each other along a direction going from the source electrode to the drain electrode of the lateral semiconductor device Fig 1A, Fig 2A. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the shape of the recess/field plate and incorporate Meiser’s since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
 Fig 1A, Fig 2A. 
Regarding claim 59, Meiser discloses wherein the first and second side walls of the third electrode extend to linearly diverge away from each other Fig 1A, Fig 2A. 
Regarding claim 60, Meiser discloses wherein the first side wall and the second side wall of the third electrode only extend to diverge away from each other along a direction going from the source electrode to the drain electrode Fig 1A, Fig 2A 
Regarding claim 61, Meiser discloses wherein the third electrode is electrically isolated or non-electrically connected to the source electrode Fig 1A, Fig 2A. 

Response to Arguments
Applicant’s arguments with respect to claims 1-12, 23-24, 31, 55-61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly added limitations to the claim prompted the examiner to introduce new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811